Treat, D. J.
This is a suit on the official bond of the late Charles W. Ford, formerly collector of internal revenue, to recover three several sums of money alleged to have been received by him, and to be due to the United States. •
It appears that three several suits in rem were instituted by the United States, in the United States district court, for the forfeiture of certain distilled spirits, and such proceedings therein had as *824resulted in decrees of forfeiture. Pursuant to tbe terms of compromise, the sum of money required was paid into the registry of the court. In two of the cases the court had adjudged Able and Hunter, respectively, to be informers, and consequently entitled, under the law and regulations then existing, to portions of the proceeds recovered. Final orders of distribution were made, and checks issued to the collector accordingly. He paid to the informers their respective shares, under the circumstances stated, and the sums by him so paid are two of those now sued for.
At a term of the district court subsequent to that in which it had finally disposed of those eases, application was made by the collector, at the instance of the commissioner, for leave to pay back into the registry the sums received, with a view to securing different or modified decrees. The court held that it could not thus change the final decrees entered of a former term.
It seems that the sum fixed upon for 'compromise was based partly on penalties and partly on taxes due; and therefore the commissioner was of opinion that the informers should receive nothing from that part of the gross sum paid, which was designed to cover taxes. The court, in its action, treated the fund in the registry as so much recovered from the forfeitures named. The suits were not for taxes,' and what might or might not have induced the compromise could not alter the law or the statutes, of the cases. The money was paid in those suits, and must be distributed as the law in such cases required. As had been well settled, the informers could not be deprived of their portions of the proceeds.
This suit is based, not only on a different 'theory, but also on the hypothesis that those final decrees made in 1870, of the district court, furnish no protection to the collector who acted under them. This court holds otherwise. The decrees of the district court were subject to review by the appellate court; but no action therefor was ever had. Hence there can be no recovery by the United States for the sums so paid to the informers.
As to the third sum in dispute there is no valid defence, to-wit, $2,710.80; but it is entitled to a credit of $582.44.
Judgment, therefore, will be for $2,127.36, with interest at the rate of 6 per cent, per year from the date of the demand on the administrator, to-wit, December 13,1878.